Citation Nr: 1710393	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  10-39 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbosacral strain with a history of arthralgia of spine (hereinafter "low back disability"). 

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to a respiratory disorder, to include as due to Agent Orange exposure. 

3. Entitlement to service connection for a sleep disorder, claimed as obstructive sleep apnea. 

4. Entitlement to service connection for right inguinal hernia. 

5. Entitlement to service connection for a low back disability. 

6. Entitlement to service connection for a respiratory disorder, to include as due to Agent Orange exposure. 

7. Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) with dissociative episodes, currently evaluated as 30 percent disabling prior to September 12, 2008; 50 percent disabling prior to March 1, 2009; and 70 percent disabling from March 1, 2009 (note that a temporary 100 percent evaluation was in effect from January 14, 2009 to March 1, 2009).

8. Entitlement to an initial rating in excess of 20 percent for shell fragment wound (SFW), left buttock.

9. Entitlement to an effective date earlier than July 22, 2003, for the grant of service-connection for PTSD with dissociative episodes.  

10. Entitlement to an effective date earlier than January 24, 1977, for the grant of service-connection for shell fragment wound, left buttock. 

11. Entitlement to an effective date earlier than June 24, 2010, for increased evaluation of 10 percent for residual scarring, left buttock (SFW), to include on the basis of CUE in an August 1981 rating decision. 

12. Entitlement to a combined service-connected disability evaluation in excess of 40 percent for the period July 22, 2003, to January 14, 2009. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from February 1963 to April 1964 and from April 1964 to May 1968, which service included combat in the Republic of Vietnam with the award of the Combat Infantry Badge and a Purple Heart medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in August 2016; a transcript of that proceeding has been associated with the electronic claims file.  

With respect to the claim for a higher initial rating for PTSD with dissociative episodes, the Board notes that service connection for this condition was granted in a June 2010 rating decision.  A 10 percent evaluation was assigned effective from July 22, 2003.  The Veteran appealed that determination.  During the course of the appeal, the RO has granted increased, staged ratings of 30 percent, 50 percent, and 70 percent.  These increases do not constitute a full grant of all benefits possible, and the claim is still before the Board. See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that the claim for service connection for a right inguinal hernia is not one to reopen but should be addressed on the merits pursuant to 38 C.F.R. § 3.156 (c) as relevant service personnel and treatment records were associated with the claims file that were not considered in previous rating decisions. See May 1977, December 2004, and November 2005 Rating Decisions; see also May 2016 Supplemental Statement of the Case, finding that the Veteran submitted a timely substantive appeal as to this issue.

With respect to the claim for service connection for a respiratory disorder, the Board notes that the issue has been characterized by the RO as one for service connection for Agent Orange exposure. See September 2010 Rating Decision; see also June 2012 Statement of the Case.  During his hearing before the undersigned, the Veteran clarified that he was seeking to reopen a claim of entitlement to service connection for a respiratory disorder as secondary to Agent Orange exposure, and that he had recently been diagnosed with COPD.  The Board notes that claims for service connection for a respiratory disorder as secondary to Agent Orange exposure were specifically considered and denied in August 1981 and November 2005 (final) rating decisions, which are discussed at length below.  

The Court has held that a claimant's identification of the benefit sought does not require any technical precision. See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  Rather, "[a] claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability." Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009). 

A change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition. 38 C.F.R. § 4.13, 4.125 (2016); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199 (2009).  In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" (Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008)), or whether it is evidence tending to substantiate an element of a previously adjudicated matter. See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  Multiple theories pertaining to the same benefit constitute the same claim. See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).

In the instant claim, the Veteran continues to seek service connection for a respiratory disorder, however variously claimed and diagnosed, as due to Agent Orange exposure during military service, notably in Vietnam.  Therefore, based on the procedural history outlined above (and further discussed in the analysis portion of this decision below) under Boggs, Ephraim, and Velez, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for a respiratory disorder, to include as due to Agent Orange exposure. 

With respect to the claim for an earlier effective date for the grant of service connection for SFW, left buttock, the RO granted service connection for this condition in June 2005 and assigned a 20 percent evaluation effective September 16, 1980.  The Veteran timely appealed the effective date assigned and also raised the issue of CUE during the course of the appeal.  In May 2016, the RO granted an earlier effective date of January 24, 1977, in part, based on a finding of CUE in a May 1977 rating decision that had denied the claim of service connection for left buttock shrapnel wounds.  The RO's May 2016 finding of CUE in the May 1977 decision vitiates its finality (res judicata effect). 38 C.F.R. § 3.105 (a) (2016).  Moreover, as indicated above, relevant service treatment records that were not considered in the May 1977 rating decision were received subsequent to the initial denial of the claim; thus, the rating decision also did not become final per 38 C.F.R. § 3.156 (b), (c). 

Accordingly, because there is no final rating decision on which to base a collateral attack on the basis of CUE, the current appeal is a claim for an earlier effective date for left buttock shell fragment wound (i.e., not based on CUE), and has been recharacterized on the first page of this decision to reflect accurately the issue currently before the Board.

Also, although service connection for a nervous condition was originally denied in an unappealed August 1981 rating decision, relevant, official service department records were subsequently associated with the record.  Therefore, the August 1981 rating decision is not final. 38 C.F.R. § 3.156 (c) (2016).  Because there is no final rating decision on which to base a collateral attack on the basis of CUE, the current appeal is a claim for an earlier effective date for PTSD with dissociative episodes (i.e., not based on CUE), and has been recharacterized on the first page of this decision to reflect accurately the issue currently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to higher initial ratings for PTSD with dissociative episodes; entitlement to a higher initial rating for shell fragment wound, left buttock; entitlement to an effective date earlier than June 24, 2010, for an increased evaluation of 10 percent for residual scarring, left buttock, to include on the basis of CUE in a prior August 1981 rating decision; and entitlement to a combined service-connected disability evaluation in excess of 40 percent for the period July 22, 2003, to January 14, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed July 1989 rating decision declined to reopen the application for service connection for a back injury on the basis that new and material evidence had not been submitted.  

2. The evidence added to the record since the July 1989 decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection for a low back disability.

3. An unappealed November 2005 rating decision denied the claim for service connection for a respiratory disorder, to include as due to Agent Orange exposure. 

4. The evidence added to the record since the November 2005 decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection for a respiratory disorder, to include as due to Agent Orange exposure. 

5. The most competent and probative evidence of record establishes that degenerative disc disease (DDD) of the lumbar spine is etiologically related to service. 

6. The most competent and probative evidence of record establishes that a right inguinal hernia is etiologically related to service. 

7. The Veteran does not have a current diagnosis of obstructive sleep apnea, or any other independent diagnosis of a sleep disorder, apart from the nightmares and insomnia that are symptoms of his service-connected PTSD. 

8. The Veteran is presumed to have been exposed to herbicides due to his service in the Republic of Vietnam; the most probative evidence of record indicates that a respiratory disorder, diagnosed as COPD, was not present in service, or for many years thereafter and is not related to any aspect of the Veteran's service, to include exposure to herbicides agents.

9. The January 24, 1977, claim is the earliest communication that can be construed as a claim for service connection for a shell fragment wound of the left buttock.  

10. The January 30, 1981, claim is the earliest communication that can be construed as a claim for service connection for PTSD with dissociative episodes. 


CONCLUSIONS OF LAW

1. Following the final denial of July 1989, new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability. 38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016). 

2. Following the final denial of November 2005, new and material evidence has been submitted to reopen a claim of entitlement to service connection for a respiratory disorder, to include Agent Orange exposure. 38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016). 

3. The criteria for service connection for a low back disability, diagnosed as degenerative disc disease of the lumbar spine, are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

4. The criteria for service connection for a right inguinal hernia are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

5. The criteria for service connection for a sleep disorder, claimed as obstructive sleep apnea, are not met. U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

6. The criteria for service connection for a respiratory disorder, diagnosed as COPD, to include as due to Agent Orange exposure, are not met. U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

7. The criteria for an effective date, earlier than January 24, 1977, for the grant of service connection for a shell fragment wound of the left buttock are not met. 38 U.S.C.A. §§ 5107, 5110 (West 2015); 38 C.F.R. §§ 3.102, 3,155, 3.400 (2016).

8. The criteria for an effective date of January 30, 1981, but no earlier, for the grant of service connection for PTSD with dissociative episodes are met. 38 U.S.C.A. §§ 5107, 5110 (West 2015); 38 C.F.R. §§ 3.102, 3.155, 3.156 (b), (c), 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

In this case, however, it does not appear the Veteran has contended there is any deficiency regarding the notification he has received regarding this case.  Moreover, with respect to his earlier effective date claims, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); See also Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  VA's duty to notify has thus been satisfied.

VA's duty to assist has also been satisfied.  The Veteran's treatment records (STRs), military personnel records and VA treatment records have been associated with the electronic claims file.  The Board also notes nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested with respect to his earlier effective date claims, or his respiratory and/or sleep apnea claims.  Moreover, as a general rule, adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain documents were either received by VA or promulgated to the claimant.  

The Board recognizes that the Veteran has applied for and may be receiving benefits from the Social Security Administration (SSA) based on his service-connected PTSD and low back condition.  Under 38 C.F.R. § 3.159 (c)(2), VA must obtain a claimant's SSA records if they are relevant to the claim at issue. Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010). VA does not have an obligation to obtain the Veteran's SSA records, when they are not relevant to the claims on appeal. See Golz, 590 F.3d at 1323 ("when a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.").  

In this case, there is no evidence, and the Veteran has not indicated that his SSA benefits are based on his claimed sleep apnea or respiratory conditions, or that any SSA records would be relevant in regard to these service connection claims. Based on the foregoing, the Board finds that VA does not have a duty to attempt to obtain SSA records. See Golz, supra.

The Veteran was afforded VA examinations for his claimed hernia and back disabilities (which are being granted herein).  As to the claimed respiratory disorder diagnosed as COPD, there is no credible evidence of the claimed condition during service and no competent and credible evidence suggesting that the claimed condition is related to service, to include exposure to Agent Orange.  Rather, only the Veteran's general conclusory statement that his claimed disability is related to service is of record, which does not rise to the level of an indication that the claimed disability is associated with service.  Thus, VA examinations are not warranted. 38 C.F.R. § 3.159 (c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every Veteran's disability case").  

Likewise, the Veteran has not been afforded a VA examination for his claimed sleep apnea because there is not sufficient evidence of a current disability.  VA has a duty to obtain a medical examination if the evidence establishes: (1) a current disability or persistent or recurrent symptoms of a disability; (2) an in-service event, injury, or disease; (3) the current disability may be associated with the in-service event; and (4) there is insufficient evidence to make a decision on the claim. See McLendon, supra.  As explained in detail below, the record does not contain medical or credible lay evidence indicating a current disability or otherwise suggesting residuals of an in-service injury; therefore, the requirements for a VA examination are not met. Id.  

Lastly, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

In short, VA has satisfied its duty to notify and assist. All relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2016).  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. See 38 C.F.R. § 3.159 (c) (2016).

I. New and Material Evidence - Generally 

An unappealed decision by the RO or a decision of the Board is final; however, the claim may nevertheless be reopened if new and material evidence is presented. 38 U.S.C.A. §§ 5108, 7104(b), 7105.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination. Id. at 118.  

Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance. Id. at 120 (noting the assistance of 38 C.F.R. § 3.159 (c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material. Savage v. Gober, 10 Vet. App. 488 (1997). For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis. Evans v. Brown, 9 Vet. App. 273, 285 (1996).

a. Low Back Disability - Background and Analysis 

By way of brief procedural history, in June 1968, the Veteran applied for VA compensation for a back condition.  The claim was denied in a November 1968 rating decision.  In January 1977, the Veteran again submitted a claim for a back condition.  In March 1977 and May 1977 rating decisions, the RO determined that new and material evidence had not been submitted and continued to deny the claim.  The Veteran again sought to reopen his claim in September 1980 and September 1981; however, the RO confirmed the prior denials in August 1981 and October 1981 rating decisions.  The Veteran perfected an appeal of the October 1981 determination.  A September 1983 Board decision denied the claim on a de novo basis, finding that the Veteran's back pain in-service was the result of an acute and transitory virus that resolved without residual pathology.  Notably, STRs were available and reviewed at the time of the Board decision.  

Following the Board's decision, in December 1983, the Veteran submitted a letter in which he essentially stated that he disagreed with the Board's finding that his back problems stemmed from a viral infection in-service and that his back condition was instead the combined result of an injury (at Okinawa) and of his military occupational specialty (MOS).  In response, the Chairman of the Board sent a letter to the Veteran in March 1984 assuring him that all of the medical records pertinent to the claimed back condition were before the Board and were thoroughly reviewed in arriving at its decision; he was advised that he could reopen the claim with the RO with the submission of new and material evidence.  

Based on the above procedural history, the September 1983 Board decision became final and subsumed the prior RO decisions. 38 U.S.C.A. § 7104 (b); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1100, 20.1104.

Thereafter, in May 1989, the Veteran sought to reopen his claim for a back disability.  In support of his claim, he submitted a copy of the December 1983 letter.  In a July 1989 rating decision, the RO considered the statement from the Veteran but determined that new and material evidence had not been submitted, thereby confirming the Board's prior denial of the claim.  The Veteran was notified of this decision and his appellate rights in November 1990.  However, the Veteran did not appeal or submit new and material evidence within the one-year appeal period after notice of the decision was provided.  Hence, that decision is final. See 38 U.S.C. § 7105 (West 2015); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

VA received the Veteran's petition to reopen his claim in July 2003.  The RO confirmed and continued the previous denials of the claim in a December 2004 decision; the Veteran disagreed with that determination and the current appeal ensued (note: a May 2016 Supplemental Statement of the Case found the Veteran submitted a timely substantive appeal as to this issue). 

The evidence received since the July 1989 decision includes previously unconsidered medical records documenting a diagnosis of degenerative disc disease of the lumbar spine (see, e.g., April 2003 private x-ray report; see also December 2008 VA treatment report); ongoing treatment for low back pain, to include reports of continuity of low back symptomatology since service; a June 2010 "nexus" statement from Dr. J.D.C. (VA physician); and Board hearing testimony in which the Veteran testified that he initially injured his back when he fell into a drainage ditch in Okinawa in 1965 and that his low back continued to be aggravated thereafter by activities associated with his MOS (e.g., paratrooping, heavy artillery, etc.).  

The aforementioned evidence is new and relates to an unestablished fact needed to establish service connection (i.e., nexus). 

Therefore, the Board finds that new and material evidence has been received and the criteria to reopen the Veteran's claim for service connection for a low back disability are met. 

b. Respiratory Disorder 

The Veteran asserts that he has a respiratory disorder that is related to in-service exposure to Agent Orange.  

By way of brief procedural history, the Veteran's initial claim for a respiratory condition as secondary to Agent Orange exposure was denied in an August 1981 rating decision.  Service treatment records were not available for review at the time of the August 1981 denial.  

In July 2005, the Veteran received notice that his claim for a respiratory disorder was being reconsidered due to the fact that the RO previously denied the claim without access to STRs.  In November 2005, the RO reviewed the STRs and confirmed and continued the previous denial of service connection for a respiratory disorder due to Agent Orange exposure on the basis that the claimed condition was not incurred in or aggravated by military service.  

In March 2009, the Veteran submitted a claim for "agent orange compensation."  In September 2010, the RO denied the claim for Agent Orange exposure.  The Veteran timely appealed that determination and it is the subject of the current appeal. 

Thereafter, during his hearing before the undersigned, the Veteran clarified that, with respect to the issue generally characterized as entitlement to service connection for Agent Orange exposure, he was essentially seeking to reopen his previously claim for a respiratory as secondary to Agent Orange exposure.  The Veteran explained that he had recently been diagnosed with COPD.  

As an initial matter, the Board notes that service treatment records documenting complaints of shortness of breath and chronic cough on separation were added to the record after the August 1981 rating decision.  As these are relevant service department records that existed but were not reviewed when VA first decided the claim, the August 1981 rating decision did not become final 38 C.F.R. § 3.156 (c).  

The matter was thereafter reconsidered in November 2005, at which time the RO continued to deny the claim.  The Veteran was notified of the November 2005 decision but did not appeal or submit new and material evidence within one year of the decision.  The November 2005 rating decision has therefore become final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Evidence received since the last final rating decision includes an October 2016 COPD diagnosis and the Veteran's Board hearing testimony as to onset of symptoms. 

At the time of the November 2005 rating decision, the record did not contain a current respiratory disorder diagnosis.  Accordingly, the aforementioned evidence is new and relates to an unestablished fact needed to establish service connection (i.e., current disability). 

II. Service Connection - Generally 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

In the case of a veteran who engaged in combat with the enemy in active service during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service. 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d).

Service connection may be granted for certain chronic diseases, including arthritis, when the disease is manifested to a degree of 10 percent or more within one year of discharge from active service. See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309.

When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology. See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  

Where a Veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, certain diseases, to include lung cancer, shall be service connected, even though there is no record of such disease during service.  There is no like presumption for chronic obstructive pulmonary disease. 38 C.F.R. § 3.309 (e)(2016). 

In this case, various service records confirm that the Veteran served in the Republic of Vietnam during the requisite time period; his in-service exposure to Agent Orange is thus conceded.  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge. See 38 C.F.R. § 3.159 (a)(2).

Although a claimant is competent in certain situations to identify a simple condition, a lay person is generally not competent to provide evidence as to more complex medical questions. See Woehlaert v. Nicholson, 21  Vet. App.  456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154 (a) (West 2015) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

a. Low Back Disability 

The Veteran primarily contends that his low back disability is the combined result of an injury sustained while stationed at Naha Air Force Base, Okinawa (i.e., stepping into a drainage ditch), and physical activities associated with his service/MOS (i.e., parachute jumping, carrying heavy artillery, etc.).  He has endorsed continuous low back symptomatology since service.  

As an initial matter, the medical record establishes a currently diagnosed low back disability - namely, degenerative disc disease of the lumbar spine. See, e.g., April 2012 VA Examination Report. 

With respect to in-service injury or disease, service treatment records show complaints of back pain; on the May 1968 separation Report of Medical History, the Veteran endorsed "back trouble of any kind," which was assessed as back strain.  

In addition to the notations in the STRs, the Veteran has consistently reported that he initially injured his back in Okinawa (1964-65) when he stepped into a drainage ditch.  He asserts that he received treatment for this injury and that such treatment would be documented in medical records from Camp Kue Hospital and Naha Air Base in Okinawa.  The Board notes that VA attempted to obtain these records in May 2013 but received a negative reply in June 2013.  

Nevertheless, the Veteran is competent to report that he injured his low back when he fell into a drainage ditch in-service.  He is also competent to report that he experienced back problems while performing various artillery, heavy weapons, and parachutist duties during service. See Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 310; see 38 C.F.R. § 3.159 (a)(2).  

The Board has no reason to doubt the credibility of the Veteran's statements in this regard as they have been consistently reported throughout the record. See June 1969 Claim for Benefits; March 1977 VA Examination Report; January 1981 Claim for Benefits; July 1983 Informal Hearing; June 2010 VA Treatment Report; and August 2016 Board Hearing Transcript.  They are also consistent with the circumstances of his service.  Again, the Veteran is in receipt of combat-related awards and decorations and his DD Form 214 reflects that he received the Parachutist Badge.  

In short, the Board finds that the Veteran's lay statements, in conjunction with the STRs, are sufficient to establish that he sustained a back injury and experienced chronic symptoms of back pain in-service.  

The Board further finds the Veteran's assertions of continuous and recurrent low back symptomatology since service to be competent and credible. See, e.g., Board and DRO Hearing Transcripts.  Indeed, the Veteran is competent to attest to his observations of back pain since service.  See Jandreau, supra.  Moreover, as noted, the Veteran filed his initial claim for service connection for a low back disability in June 1968, less than one month after separation from service.  At the time of the contemporaneous VA examination (October 1968), the Veteran reported that he injured his back in Okinawa and was experiencing low back pain on standing, walking and reclining.  The diagnosis was history of lumbosacral strain.  During a January 1977 VA examination, the Veteran again stated that he injured his back when he stepped into a ditch in Okinawa; the diagnosis was spine arthralgia.  The record reflects that the Veteran continued to pursue his service connection claim for a low back injury throughout the 1970's, 1980's, 1990's and up to the present.  Notably, his assertions have remained the same for nearly fifty decades - namely, that he has experienced ongoing low back symptomatology since service.  In 2003, private treatment records confirmed a degenerative disc disease (lumbar) diagnosis; VA treatment records demonstrated ongoing complaints of low back pain from 2008 to the present.  

Based on the foregoing, the Board finds that the Veteran has experienced continuous, recurrent symptoms of back pain since separation. See 3.303(b); see also Walker, supra. 

In addition to the lay evidence establishing in-service injury and continuity of low back symptomatology, there is also probative medical evidence which tends to support a medical relationship between the current low back disability and the back injury in service.  Indeed, the Veteran's long-time treating VA physician, Dr. J.D.C., opined that the Veteran's lumbosacral degenerative disc disease resulted from stepping into a drainage ditch while stationed in Okinawa in 1965 and the MOS he functioned in (e.g., heavy weapons, artillery, parachuting, etc.). See June 2010 Letter.  In a February 2013 addendum, Dr. J.D.C. stated that she had been treating the Veteran for 4 years and had reviewed his military records, VA file, federal prison records, private medical records, and VA treatment records; she opined that the Veteran's diagnosed illnesses/injuries (which previously included DDD of the lumbar spine) were "to a certainty, more likely than not directly connected to his military service."  In a 2016 letter, Dr. J.D.C., noted that the Veteran had complained of back pain at the time of discharge from service in 1968; that he filed a claim for service connection only 6 days after separation; that VA examinations conducted in 1968 and 1977 showed lumbosacral strain and low back pain; and that he has been treated for a significant lumbosacral condition ever since.  Dr. J.D.C. stated, "When reviewing the data, the vast majority of military injuries are back injuries and are cumulative from carrying heavy loads, parachuting, and back injuries from falls."  She went on to state that the Veteran's traumatic osteoarthritis and chronic back pain is documented from his time in the military until now.  Dr. J.D.C. referenced two different studies in support of her conclusion that the Veteran's back condition was more likely than not due to his injuries incurred while in military service. 

The Board considers Dr. J.D.C.'s opinions, collectively, to be highly probative as to the issue of nexus as they were rendered after a thorough review of the Veteran's medical history, STRs, and post-service treatment records, and supported by sound medical rationale.  There are no persuasive opinions of record to the contrary.  

In so finding, the Board notes that an April 2012 VA examiner found that the Veteran's low back disability was not related to service.  In so finding, however, the examiner did not consider the Veteran's competent reports of ongoing and continuous low back low back symptoms during and since service.  The examiner also discounted Dr. J.D.C.'s opinion, noting that it was rendered without review of the Veteran's STRs.  However, as noted above, Dr. J.D.C. has since extensively reviewed the Veteran's record, to include his STRs, in conjunction with her February 2013 addendum opinion.  For these reasons, the Board finds the April 2012 VA opinion to be of lesser probative value.  

In short, the competent and credible lay evidence of record establishes that the Veteran sustained an in-service injury to the low back and that he has experienced continuity of low back pain symptomatology since service; there is also highly probative medical evidence linking the current back disability to the injury sustained in-service.  Notably, there is no objective evidence of record suggesting that the Veteran's current back disability was caused by any post-service event or occurrence.  Resolving all remaining doubt in the Veteran's favor, the Board therefore concludes that a nexus or relationship has been demonstrated here (both through a showing of continuity of symptomatology and a nexus opinion) and a grant of service connection for degenerative disease of the lumbar spine is warranted. See 3.303(b); see also Walker, supra. 

b. Right Inguinal Hernia

The Veteran contends that his right inguinal hernia is the result of repetitive improper lifting and various strenuous physical activities associated with his service/MOS (i.e., parachute jumping, heavy weapons, artillery, moving sandbags in Vietnam, combat, etc.). See, e.g., Board Hearing Transcript. 

As an initial matter, the medical record establishes a currently diagnosed hernia disability - namely, a right inguinal hernia. See April 2012 VA Examination Report. 

With respect to in-service disease or injury, service treatment records are silent as to complaints, treatment, or diagnoses of a hernia or groin injury.  Nevertheless, the Veteran is competent to report that his in-service duties involved frequent and improper lifting of heavy objects and other strenuous activities that may have predisposed him to a weakened abdominal wall/hernia.  Again, the record reflects that the Veteran engaged in combat in Vietnam (i.e., he is in receipt of the Combat Infantryman Badge and Purple Heart); personnel records confirm that he served as an assistant gunner and rifleman with an infantry battalion.  He is also in receipt of the Parachutist Badge.  In light of the foregoing, it is entirely plausible that the Veteran's service involved frequent heavy lifting and other strenuous activities, and his assertions concerning an in-service injury (in the form of repetitive improper heavy lifting) are consistent with the facts and circumstances of his service.  Accordingly, there is competent and credible evidence of an in-service injury for purposes of establishing service connection.  

It should also be noted that the Veteran has consistently reported that he was treated for a right inguinal hernia at the New York VAMC shortly after service.  Records were obtained from the New York VAMC, but did not include any treatment from the 1960's or 1970's.  A March 1977 VA examination report confirmed a right inguinal hernia diagnosis, as did a 1981 Agent Orange examination.  VA treatment records reflect ongoing treatment for a right inguinal hernia from 2008 to the present.  

In addition to the aforementioned evidence establishing a current diagnosis and an in-service injury, there is also probative medical evidence which tends to support a medical relationship between the current right inguinal hernia and service (i.e., a nexus).  Indeed, the Veteran's long-time treating VA physician, Dr. J.D.C., opined that the Veteran's right inguinal hernia was the result of his military service which involved heavy weapons, artillery, and paratroooping.  She noted that that the VA hospital wanted to operate on the hernia in the 1970's but could not guarantee that the Veteran would not be sterile afterwards. See June 2010 Letter.  In a February 2013 addendum, Dr. J.D.C. stated that she had been treating the Veteran for 4 years and had reviewed his military records, VA file, federal prison records, private medical records, and VA treatment records; she opined that the Veteran's diagnosed illnesses/injuries (which previously included a right inguinal hernia) were "to a certainty, more likely than not directly connected to his military service."  In a 2016 letter, Dr. J.D.C. again opined that, after treating the Veteran for 8 years and reviewing the STRs, it was her conclusion that his hernia was more likely than not due to his injuries incurred while in the military.  In support of her conclusion, she cited to a journal article from the U.S. Army Center for Health Promotion and Preventive Medicine. 

The Board finds the above opinions to be highly probative as to the issue of nexus as they were rendered by a VA physician who was intimately familiar with the Veteran's medical history and who extensively reviewed his service and post-service treatment records in reaching her unequivocal conclusion.  There are no persuasive medical opinions to the contrary.  

In this regard, the Board notes that an April 2012 VA examiner found that the Veteran's hernia was not related to service.  In so finding, however, the examiner did not consider the Veteran's competent and credible reports of repetitive improper lifting and other strenuous activities associated with his duties in-service.  The examiner also discounted Dr. J.D.C.'s opinion, noting that it was rendered without review of the Veteran's STRs.  However, as noted above, Dr. J.D.C. has since extensively reviewed the Veteran's record, to include his STRs, in conjunction with her February 2013 and 2016 addendum opinions.  For these reasons, the Board finds the April 2012 VA opinion to be of lesser probative value.  

In this case, the most competent and probative evidence of record, to include the 2013 and 2016 medical opinions, establishes that the Veteran's right inguinal hernia is etiologically related to activities (or, "injuries") associated with his service.  There is no objective evidence of record suggesting that the Veteran's current hernia disability was caused by any post-service event or occurrence.  Resolving all remaining doubt in the Veteran's favor, the Board therefore concludes that a nexus or relationship has been demonstrated here and a grant of service connection for a right inguinal hernia is warranted. See 3.303(d). 

c. A Sleep Disorder, to Include Obstructive Sleep Apnea

The Veteran seeks service connection for a sleep disorder, claimed as obstructive sleep apnea.  During his Board hearing, he advanced no specific theories concerning entitlement. 

Service treatment records are silent as to complaints, treatment, or diagnoses of sleep apnea or any other sleep disorder. 

A May 2009 sleep study was negative for sleep apnea.  VA treatment records are otherwise silent for any obstructive sleep apnea diagnosis.  The Veteran has been noted to have impaired sleep in the form of insomnia and nightmares, but these symptoms have been attributed to his service-connected PTSD. See VA Mental Health Treatment Records, 2011-2012; see also April 2012 VA PTSD Examination.  VA treatment records indicate the Veteran has been treated for such symptoms through the course of his treatment for PTSD through counseling and medications.  

The record does not indicate that the Veteran has a diagnosis for any other sleep disorder, to include obstructive sleep apnea.  The existence of a current disability is the cornerstone of a claim for VA disability compensation. See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As noted above, the Veteran's chronic sleep impairment is clearly attributed to and a symptom of his service-connected PTSD.

The Board notes that the September 2009 rating decision increasing the Veteran's disability ratings for PTSD clearly acknowledged the Veteran's chronic sleep impairment.  The RO assigned staged 30 and 70 percent evaluations, in part, based on the Veteran's reports of nightmares and chronic impaired sleep. See 38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.130; Diagnostic Code 9411 (2016). 

The Board finds that the regulation regarding "pyramiding" is implicated here as the evaluation of the same disability/symptoms under different diagnoses is to be avoided. See 38 U.S.C.A. § 1155 (West 2015); C.F.R. § 4.14 (2016).  Therefore, service connection for a sleep disorder as a separate, ratable entity is not warranted.

In short, the Veteran does not have a current diagnosis of obstructive sleep apnea, or any other independent diagnosis of a sleep disorder, apart from the nightmares and insomnia that are symptoms of his service-connected PTSD.  Accordingly, the claim is denied.  There is no doubt to resolve as the evidence is not roughly in equipoise. 38 U.S.C.A. § 5107; Gilbert, supra.

d. A Respiratory Disorder, Diagnosed as COPD

The Veteran asserts that his respiratory disorder, diagnosed as COPD, is related to Agent Orange exposure.  

Service treatment records reflect that the Veteran was treated for an upper respiratory infection on one occasion and that he complained of a history of shortness of breath, chest pressure, and chronic cough on a May 1968 separation Report of Medical History.  The physician's summary/elaboration of the foregoing noted URIs and chest symptoms with exercise.  The contemporaneous Report of Medical Examination noted a completely normal clinical evaluation of the lungs and chest; a chest x-ray was negative.  

Following service, an October 1968 VA examination noted a normal respiratory system.  A contemporaneous chest x-ray report identified "no significant pulmonary or pleural pathology."  

An April 1981 Agent Orange examination reflected complaints of chest congestion; the objective examination, to include a chest x-ray, revealed normal lungs.  A July 1981 VA examination report again noted a normal respiratory system.  

The Veteran endorsed upper respiratory congestion on VA examination in August 1982.  No diagnosis was provided.  

In an April 2003 Federal Bureau of Prisons medical report, the Veteran expressly denied a history of chronic cough, shortness of breath, and pain or pressure in chest. 

The Veteran underwent a VA respiratory examination in June 2011.  At that time, he reported shortness of breath in the military while in Vietnam with progressive worsening.  The examiner found that there were no objective findings on physical examination or pulmonary function testing to support a diagnosis of respiratory condition.  

In October 2016, the Veteran's treating VA physician provided a diagnosis of COPD.  

In this case, the Veteran has been diagnosed with a current respiratory disorder - namely COPD.  Further, he is presumed to have been exposed to herbicide agents during his Vietnam service. 38 C.F.R. § 3.307.  However, his claimed respiratory disorder/ COPD is not considered a disease presumptively related to herbicide agent exposure. 38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. § 3.309 (e).  Therefore, it cannot be presumed that he has COPD as a result of exposure to herbicide agents. 38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).

To the extent that the Veteran asserts a nexus to Agent Orange/herbicide agent exposure (see, e.g., Board Hearing Transcript, generally), the Board considers this issue to be a complex medical question.  The Veteran is not shown to have the expertise to provide a competent opinion on this matter and any such assertions from him are not probative. 38 C.F.R. § 3.159 (a); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Moreover, there is no evidence other than conclusory generalized lay statements that indicates that a current respiratory disorder may be associated with herbicide agent exposure.  Consequently, a VA examination on this question is not warranted. Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).

Notwithstanding the foregoing, the Veteran may still establish service connection with proof of actual direct causation.  

In this regard, the evidence establishes that the Veteran currently has COPD and that he complained of breathing difficulties and respiratory illnesses (e.g., URIs) in-service.  The service connection element in dispute is a nexus to service. 

The evidence in support of the claim consists solely of the Veteran's reports.  He asserts that he has had a continuity of symptomatology for his respiratory symptoms ultimately culminating in his post-service COPD diagnosis.  While he is certainly competent to report his respiratory symptoms and history, his reports must be weighed against the additional evidence of record. Jandreau, 492 F.3d at 1377; Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995). 

At separation, no lung or chest abnormality was identified by the examining clinician during clinical evaluation and the contemporaneous chest X-ray was negative.  This physical examination report, along with the other STRs showing one-time treatment for a URI and the negative chest X-ray report, are highly suggestive that the Veteran did not have a chronic respiratory illness or disorder in-service. AZ v. Shinseki, 731 F.3d 1303, 1315-16 (Fed. Cir. 2013) (silence within records is pertinent evidence when records would typically document event in dispute); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  

Thus, while the Board does not doubt the Veteran's sincerity in describing his recollection of breathing problems in-service, the most probative evidence does not show that these symptoms manifested into a chronic respiratory disorder during active service and persisted after service. See id.; Caluza, 7 Vet. App. at 510-511.  This finding is to be distinguished from a determination that the Veteran did not have any respiratory symptoms due to absence of sufficient medical treatment.  The Board is permitted to make reasonable inferences based upon the context of the entire record. Caluza, 7 Vet. App. at 510-511; AZ, 731 F.3d at 1315-16.  The Board is not finding that the Veteran did not have any respiratory symptoms in-service, but that such symptoms did not manifest into a chronic pulmonary disease during service due to their infrequency or mild severity.

Significantly, following service, the record is entirely absent for complaints, treatment, or diagnoses of a respiratory disorder until 1981 - nearly 13 years after separation from service- at which time the Veteran complained of chest congestion, but objective findings of the lungs and respiratory system were normal.  In 2003, he expressly denied a history of shortness of breath, history of chronic cough, and pain or pressure in chest.  He was not diagnosed with COPD until approximately 2016.  Notably, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In addition to the lack of probative evidence of a chronic respiratory disorder during service, and the absence of complaints/treatment of such for many years following service, there are no competent medical opinions of record indicating that the diagnosed COPD is due to any event, disease or injury from military service. 

While the Veteran is competent to report some respiratory symptomatology, he simply does not have the requisite medical expertise to provide a link between a current respiratory disorder (to include COPD) and service.  Indeed, a veteran is competent to report observable symptoms, because this requires only personal knowledge, not medical expertise. See Layno, supra.  To the extent that the Veteran claims his current respiratory disorder is related to service, as a layperson, he is not competent to offer an opinion regarding the etiology of a respiratory disorder (such as COPD), where there is an absence of a chronic in-service disease or even a factual basis of symptoms in service or for many years subsequent to service. See Jandreau, 492 F.3d at 1377.  

In short, on the question of medical causation, medical evidence of an association or link between the current respiratory disorder (COPD), first noted many years after service, and service, there is no competent medical evidence that supports the claim.  As the competent medical evidence does not show that it is at least as likely as not that the Veteran currently suffers from a respiratory disorder, to include COPD, that was incurred in service, and in the absence of competent medical evidence linking any current respiratory disorder to any aspect of the Veteran's service, to include exposure to herbicide agents, service connection must be denied. See Gilbert, supra. 

III. Earlier Effective Dates

The Veteran seeks earlier effective dates for the grants of service connection for a shell fragment wound of the left buttock (January 24, 1977), and PTSD with dissociative episodes (July 22, 2003).  

Unless specifically provided otherwise, the effective date of an award of compensation shall be the date of receipt of claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (b)(2).  More specifically, the effective date of an award of disability compensation for direct service connection is the day following separation from active service or the date entitlement arose, if the claim was received within one year after separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (b)(1) (West 2015); 38 C.F.R. § 3.400 (b)(2)(i) (2016).

a. Effective date earlier than January 24, 1977, for the grant of service connection for a shell fragment wound, left buttock

The Veteran disagrees with the January 24, 1977, effective date assigned for the grant of service connection for a shell fragment wound of the left buttock.  He contends that he is entitled to an effective date that corresponds with the date of his separation from service (i.e., May 1968). See June 2006 Notice Of Disagreement.  

The Veteran served on active duty from February 1963 to April 1964 and from April 1964 to May 1968.  Entitlement likely arose earlier than the established effective date (i.e., January 24, 1977) as the Veteran had residuals of a left buttock shell fragment wound and they were determined to be related to the in-service injury.  The case thus turns on the date of receipt of the Veteran's claim as the effective date is the later of these two aspects of the claim.

Here, the earliest document that can be construed as a claim for service connection for a shell fragment wound of the left buttock is the formal application for benefits, VA Form 21-526 (Veteran's Application for Compensation or Pension) which is date-stamped as having been received by the RO on January 24, 1977.  While the Veteran did not specifically claim a shell fragment wound injury at that time, he reported sustaining a shell fragment wound to the left buttock in the contemporaneous VA medical examination report. See March 1977 VA Examination.  The RO, without review of the STRs, subsequently denied the claim for a shrapnel wound of the left buttock in May 1977.  As explained in the introduction portion of this decision, the May 1977 rating decision did not become final on the basis of a finding of CUE (see May 2016 rating decision) and pursuant to 3.156(c).  

In consideration of this evidence, the Board concludes that the earliest effective date that is warranted is the currently assigned date of January 24, 1977; the claims file does not reflect that any communication filed prior to that date could be construed as a formal or informal claim for this specific benefit.  

Further, as the Veteran's claim for service connection for a SFW, left buttock, was not received within one year of his May 1968 separation from service, the earliest possible effective date is the date of receipt of the Veteran's claim, January 24, 1977. 38 C.F.R. § 3.400 (b) (2) (i).

Lastly, the Board recognizes the Veteran's assertion that a claim of entitlement to service connection for a shell fragment wound, left buttock, should have been considered/adjudicated along with his June 1968 formal claim for a back condition.  However, the Board finds that no such claim for benefits was identified by the Veteran, either formally or informally at that time.  Indeed, his June 1968 formal claim form did not identify any residuals of a shell fragment wound, nor did any other correspondence prior to January 24, 1977.  Although the Board must interpret a claimant's submissions broadly, it is not required to conjure up issues that were not raised by the claimant. See Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  Additionally, VA need not "conduct an unguided safari through the record to identify all conditions for which the veteran may possibly be able to assert entitlement to a claim for disability compensation." Id. at 89.  The Veteran's 1968 claim form only refers to a back injury.  Therefore, the Board finds that prior to January 24, 1977, the Veteran did not identify that he was seeking benefits related to residuals of a shell fragment wound, left buttock, nor did he file a formal or informal claim for benefits for such disability in that time period, according to the regulations extant at the time. 

In sum, the Board finds that the January 24, 1977, claim is the earliest correspondence that meets the criteria for a claim of service connection for a shell fragment wound to the left buttock.  This was more than one year after separation from service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an effective date earlier than January 24, 1977, for the grant of service connection for a left buttock shell fragment wound disability. See 38 U.S.C.A. § 5107 (b) (West 2015); 38 C.F.R. § 3.102 (2016). 

b. Effective date earlier than July 22, 2003, for the grant of service connection for PTSD with dissociative episodes

The Veteran disagrees with the July 22, 2003, effective date assigned for the grant of service connection for PTSD with dissociative episodes.  He contends that he is entitled to an effective date that corresponds with the date of his separation from service (i.e., May 1968). See June 2006 Notice Of Disagreement. 

By way of brief procedural history, in January 1977, the Veteran submitted a VA Form 21-526 (formal claim) for service connection for back, neck, spine, and head injuries.  No reference to blackout/dissociative episodes or other psychiatric symptoms were made at that time. 

A May 1977 VA general and neuropsychiatric examination noted that the Veteran had been involved in a post-service motor vehicle accident and that he was angry, resentful, and irritable since the car accident, which had apparently worsened some of his original in-service injuries.  He currently denied fainting spells or loss of consciousness.  Memory, judgment, and orientation were not impaired, and the examiner found no evidence of psychotic symptomatology.  

The RO subsequently denied claims of service connection for neck, spine and head injuries, among other disorders, in May 1977.  No claims pertaining to blackout spells/dissociative episodes or other psychiatric disorders were adjudicated at that time. 

In September 1980, VA received a statement from the Veteran in which he stated that he wished to reopen his claims for service connection for back, head, and nerve injuries.  No reference to blackout/dissociative episodes or any other psychiatric symptoms were made at that time.

In January 30, 1981, the Veteran submitted a VA Form 21-526 in which he claimed "blackout spells" (currently diagnosed as dissociative episodes that are associated with his PTSD), among other injuries associated with his combat-related shell fragment wound.  Along with the VA Form 21-526, the Veteran submitted a statement endorsing "internal injuries aggravated by tension and worry over not being acknowledged and recognized as the fighting and wounded solider that I was..."  

In response to the Veteran's January 30, 1981, claim, the RO scheduled the Veteran for a VA examination to address his claims of a nervous condition (i.e., "tension and worry"). See July 1981 Request for Physical Examination.  The VA examination was conducted in April 1981, at which time the Veteran was diagnosed with a generalized anxiety condition.  

In an August 1981 rating decision, the RO denied the claim for a nervous condition and blackouts on the basis that they were not incurred in or aggravated by service.  Significantly, the RO expressly noted that the Veteran's service treatment records were not available/reviewed in rendering the August 1981 denial. 

The Veteran did not appeal the August 1981 determination.  Nevertheless, that decision did not become final because VA subsequently received relevant official service department records that existed and had not been associated with the claims file when the RO first decided the claim in August 1981. See 3.156 (b), (c); see also June 2005 Deferred Rating Decision (noting that the original claim for a nervous condition was never reconsidered after receipt of service treatment records).  Indeed, it appears that service treatment records documenting amnesic spells/blackouts and psychiatric treatment (due to "situational factors" which included the pressures of combat and the reaction to recently being wounded) were received in September 1981 and August 1982 (within a year of the August 1981 decision).  Given the foregoing, the RO should have readjudicated/reconsidered the claim, but did not.  Therefore, the August 1981 rating decision did not become final, and the January 30, 1981, claim for service connection remained pending.  

Accordingly, the correct date of the Veteran's claim for PTSD with dissociative episodes is January 30, 1981.  

As to the date entitlement arose, the Veteran's STRs dated in 1968 show psychiatric treatment in association with, inter alia, pressures of combat, and complaints of terrifying nightmares, depression/excessive worry, loss of memory/amnesia; trouble sleeping; and nervous trouble (see Report of Medical History).  Although PTSD was not formally diagnosed until 2004, the Veteran's VA psychologist found that it was "evident" from his service medical records that he was exhibiting symptoms of combat fatigue as early as the 1960's and that this was later recognized as PTSD. See Statement from J.B., Psy.D.

Thus, it is shown by this medical evidence that the Veteran's psychiatric symptoms may have been present during his military service in the late 1960's.  As such, the criteria for entitlement to service connection for a psychiatric disability or PTSD were arguably met as early as the 1960's (i.e., in-service).  

But the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  Based on the foregoing, the effective date for the grant of service connection for the Veteran's PTSD with dissociative episodes cannot be earlier than the date of the original claim, which was January 30, 1981.  

Here, the date of claim (January 30, 1981) is later than the date entitlement arose for service connection for PTSD with dissociative spells (i.e., in-service).

Accordingly, the Board concludes that January 30, 1981, the date of receipt of the Veteran's claim, is the proper effective date for the grant of service connection for PTSD with dissociative episodes. 38 U.S.C.A. § 5107 (b).

However, an effective date earlier than January 30, 1981, for the service-connected PTSD with dissociative episodes is not warranted as the claims file does not reflect that any communication filed prior to that date could be construed as a formal or informal claim for this specific benefit.  

The Board recognizes the Veteran's assertion that a claim of entitlement to service connection for a psychiatric disorder should have been considered/adjudicated along with his June 1968 formal claim for a back condition.  However, the Board finds that no such claim for benefits was identified by the Veteran, either formally or informally at that time.  Indeed, his June 1968 formal claim form did not identify any psychiatric symptoms/disorders, nor did any other correspondence prior to January 30, 1981.  Although the Board must interpret a claimant's submissions broadly, it is not required to conjure up issues that were not raised by the claimant. See Brokowski, supra.  Additionally, VA need not "conduct an unguided safari through the record to identify all conditions for which the veteran may possibly be able to assert entitlement to a claim for disability compensation." Id. at 89.  The Veteran's 1968 claim form only refers to a back injury.  Therefore, the Board finds that prior to January 30, 1981, the Veteran did not identify that he was seeking benefits related to a psychiatric disorder/dissociative episodes, nor did he file a formal or informal claim for benefits for such disability in that time period, according to the regulations extant at the time. 

The Board has also considered that the Veteran's STRs dated in 1968 document symptoms and treatment for various psychiatric symptoms, including trouble sleeping, depression, nervous trouble.  Nevertheless, the Board does not find that such STRs would constitute an informal claim for service connection for a psychiatric disorder or PTSD, even when considered in conjunction with the earlier claims (i.e., June 1968 and January 1977) for other disabilities.  His STRs are military treatment records created by a military physician.  They are not a communication from the Veteran, his representative, a Member of Congress, or an agent communicating an intent to file a claim for compensation benefits. See 38 C.F.R. §§ 3.1, 3.155(a), (b).  The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit. See Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  Furthermore, the Court has held that, in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information which refers to a disability in and of itself is not an informal claim for VA benefit. Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007).  Accordingly, the Veteran's STRs cannot serve as an informal claim for benefits in this case.  

Further, as the Veteran's claim for service connection was not received within one year of his May 1968 separation from service, the earliest possible effective date is the date of receipt of the Veteran's claim, January 30, 1981. 38 C.F.R. § 3.400 (b) (2) (i).

In sum, the Board finds that the January 30, 1981, claim is the earliest correspondence that meets the criteria for a claim of service connection for a psychiatric disorder, namely, PTSD with dissociative episodes.  This was more than one year after separation from service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an effective date earlier than January 30, 1981, for the grant of service connection for PTSD with dissociative episodes. See 38 U.S.C.A. § 5107 (b) (West 2015); 38 C.F.R. § 3.102 (2016). 



ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  The claim is reopened; and, the appeal is granted to that extent.

New and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disorder, to include as due to Agent Orange exposure.  The claim is reopened; and, the appeal is granted to that extent. 

Service connection for degenerative disc disease of the lumbar spine is granted. 

Service connection for a right inguinal hernia is granted. 

Service connection for a sleep disorder, claimed as obstructive sleep apnea, is denied. 

Service connection for a respiratory disorder, to include as due to Agent Orange exposure, is denied.  

Entitlement to an effective date earlier than January 24, 1977, for the grant of service connection for a shell fragment wound to the left buttock is denied. 

Entitlement to an effective date of January 30, 1981, but no earlier, for the grant of service connection for PTSD with dissociative episodes is granted. 


REMAND

1) Initial rating in excess of 20 percent for SFW, left buttock

During the August 2016 hearing, the Veteran essentially testified that his service-connected shell fragment wound of the left buttock area had increased in severity, and cited to a statement from his VA physician that described the SFW as "moderately severe" in nature, with persistent jolts along the nerve path and problems sitting on the left side for long periods of time. See June 2010 Letter from Dr. C. 

Of note, the Veteran's shell fragment wound is evaluated under Diagnostic Code 5317 (Muscle Group XVII).  This Diagnostic Code reflects that the Muscle Group's function includes various combination of extension of the hip and abduction of the thigh (femur).  The proper evaluation of this Muscle Group injury requires testing of strength and endurance compared with the sound, uninjured side. 38 C.F.R. § 4.56 (2016). 

In this case, the most recent VA examination (conducted in 2010), did not include, inter alia, muscle strength and endurance testing compared with the sound, uninjured side (see 38 C.F.R. § 4.56) and joint testing of the hips and thighs for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with the range of the opposite undamaged joint (see 38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158 (2016)).  The examination also did not identify the specific muscle group(s) and nerve(s) affected by the Veteran's shell fragment wound and retained metallic foreign bodies, if any.  

The absence of such findings does not allow for proper application of the provisions of 38 C.F.R. §§ 4.55, 4.56 pertaining to the evaluation of muscle injuries.  Therefore, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of the Veteran's service-connected residuals of shell fragment wounds of the left buttock. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, VA is required to afford the Veteran a contemporaneous and adequate VA examination. 

2) Initial Evaluations for PTSD

The Veteran has reported that he sought social security disability benefits as a result of his PTSD (and the now service-connected low back disability). See VA Treatment Records.  Additionally, the record clearly indicates that the Veteran receives regular, ongoing mental health treatment from the VAMC in Richmond, Virginia; yet, VA mental health treatment records are only current through May 2014.  As these records appear to contain information relevant to the Veteran's claim for a higher rating for PTSD, they must be obtained. See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

3) Effective date earlier than June 24, 2010, for an increased evaluation of 10 percent for residual scarring, left buttock, to include on the basis of CUE in a prior August 1981 rating decision

The Veteran has variously asserted that he is claiming CUE in prior rating decisions, including an August 1981 rating decision, which granted service connection for a left buttock scar and assigned a 0 percent evaluation, effective September 16, 1980. (Note: an earlier effective date of January 24, 1977, has since been awarded for the grant of service connection for left buttock scarring).  

As the outcome of the Veteran's claim alleging CUE in the rating decision impacts his pending claim for an effective date prior to June 24, 2010, for the award of a 10 percent rating for residual scarring, left buttock, such claims are inextricably intertwined. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  As such, Board consideration of the Veteran's appeal concerning his claim for an effective date prior to June 24, 2010, for the award of a 10 percent rating for left buttock scarring must be deferred pending the AOJ's adjudication of his CUE claim.

4) Entitlement to a combined service-connected disability evaluation in excess of 40 percent for the period from July 22, 2003, to January 14, 2009

A decision on the other issues being remanded herein could affect the outcome of the Veteran's claim for a higher combined disability evaluation for the period from July 22, 2003, to January 14, 2009.  As such, the claims are inextricably intertwined.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim. See Harris, supra. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain updated VA treatment records and associate the records with the electronic claims file; this should specifically include a request for VA mental health treatment records dated from May 2014 to the present. 

2. Obtain any records from SSA, to include any award of disability benefits and any underlying records used in reaching the determination. All efforts to obtain SSA records should be fully documented, and a negative response must be provided if the records are not available.

3. Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected shell fragment wound of the left buttock area, Muscle Group XVII.  

The Veteran's eFolders must be made available to the examiner for review, including a copy of this remand, and the examination report should reflect that such review was completed in conjunction with the examination.  

In addition to reviewing any current treatment records, the examiner should review the Veteran's service and post-service treatment records so that the muscle group involved (i.e., Muscle Group XVII and any other Muscle Group identified upon examination), as well as the extent of any nerve damage caused by the shell fragment wound, may be identified.  

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the shell fragment wound of the left buttock area.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left hip and thigh and the right hip and thigh. 

The examiner must also test muscle strength and endurance compared with the sound, uninjured side.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

4. Adjudicate the claim of whether there is CUE in the August 1981 rating decision that granted service connection for left buttock scarring and assigned an initial 0 percent rating (now effective January 24, 1977); thereafter, readjudicate the Veteran's claim of entitlement to an effective date prior to June 24, 2010, for the award of a 10 percent rating for left buttock scarring based on the entirety of the evidence.  

5. Following completion of the foregoing, readjudicate the Veteran's claims for initial higher ratings for PTSD; an initial higher rating for shell fragment wound, left buttock; an effective date earlier than June 24, 2010, for an increased evaluation of 10 percent for residual scarring, left buttock (SFW), to include on the basis of CUE in a prior August 1981 rating decision; and entitlement to a combined service-connected disability evaluation in excess of 40 percent for the period from July 22, 2003, to January 14, 2009.  If any claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


